CONFESSION OF ERROR
PER CURIAM.
The State correctly concedes that the trial court erred in failing to conduct plea colloquies for each of the appellants after they entered pleas of nolo contendere based on the court’s denial of their motion to suppress. See Boykin v. Alabama, 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274 (1969); Williams v. State, 316 So.2d 267 (Fla.1975); J.N. v. State, 483 So.2d 885 (Fla. 3d DCA 1986); Murphy v. State, 464 So.2d 608 (Fla. 3d DCA 1985); A.E.K. v. State, 432 So.2d 720 (Fla. 3d DCA 1983).
The State also concedes error in the trial court’s order of restitution because the trial court failed to make a finding regarding financial ability to make restitution, and because the trial court left the amount of restitution and the manner of payment up to the parties and counselors. See § 39.11(l)(a)l., Fla.Stat. (1989); see also O.L. v. State, 497 So.2d 971 (Fla. 3d DCA 1986); W.R. v. State, 462 So.2d 856 (Fla. 1st DCA 1985); T.W. v. State, 395 So.2d 598 (Fla. 3d DCA 1981).
Reversed and remanded.